MARTIN (Robert M.), Judge.
The defendant assigns as error the trial court’s denial of his motion to dismiss for fatal variance between the indictment and the State’s proof. The defendant contends.that the court erred in charging the jury that they could find the defendant guilty if they found he aided and abetted in the commission of armed robbery, because the indictment did not charge the defendant with aiding and abetting. We disagree. State v. Bell, 270 N.C. 25, 153 S.E. 2d 741 (1967) holds explicitly that a person who aids or abets another in the commission of armed robbery is guilty under the provisions of N.C. Gen. Stat. § 14-87, and it is not necessary that the indictment charge the defendant with aiding and abetting.
The defendant also contends that although he knew that his companion was going to rob the store, he did not know that his companion was going to use a firearm. A defendant who enters into a common design for a criminal purpose is equally deemed in law a party to every act done by others in furtherance of such *185design. State v. Lovelace, 272 N.C. 496, 158 S.E. 2d 624 (1967). Thus, if “two persons join in a purpose to commit a crime, each of them, if actually or constructively present, is not only guilty as a principal if the other commits that particular crime, but he is also guilty of any other crime committed by the other in pursuance of the common purpose; that is, the common plan to rob, or as a natural or probable consequence thereof.” State v. Westbrook, 279 N.C. 18, 41-42, 181 S.E. 2d 572, 586 (1971), vacated on other grounds 408 U.S. 939, 33 L.Ed. 2d 761, 92 S.Ct. 2873 (1972), conformed to 281 N.C. 748, 191 S.E. 2d 68 (1972). Thus defendant’s argument is without merit and is overruled.
We add that in this case it may be easily inferred from the State’s evidence that the defendant and Wardell Blackman went to the scene in an automobile; that the defendant stayed in the car while his companion entered the West End Grocery Mart and with the use of a firearm robbed the proprietors; that the defendant drove Blackman away from the scene of the robbery; and that the defendant had some of the robbery proceeds in his possession upon his arrest. Taking the evidence in the light most favorable to the State, we find the evidence sufficient to warrant submitting the case to the jury. See, State v. Corbin, 48 N.C. App. 194, 268 S.E. 2d 260, disc. review denied 301 N.C. 97, 273 S.E. 2d 301 (1980); State v. Allen, 24 N.C. App. 692, 212 S.E. 2d 389 (1975); State v. Goodman, 26 N.C. App. 276, 215 S.E. 2d 842 (1975).
For the foregoing reasons the defendant’s assignments of error is without merit and is overruled.
No error.
Judges MARTIN (Harry C.) and BECTON concur.